FORD, District Judge.
Requests under Admiralty Rule 32B and Federal Rules of Civil Procedure, Rule 36, 28 U.S.C.A., should be used to obtain admission of facts about which there is no real dispute. They should deal with singular relevant facts which can be clearly admitted or denied and not with complicated situations involving many distinct and vital controversial is-* sues of facts. They should not be used as a means of covering the entire case and every item of evidence. Exceptions sustained. 4 Moore, Federal Practice, § 36.04, p. 2711; Alaska Credit Bureau of Juneau v. Stevenson, D.C., 15 F.R.D. 409; Knowlton v. Atchison, T. & S. F. Ry. Co., D.C., 11 F.R.D. 62.